Appellee files a motion to dismiss this cause upon two grounds: (1) That no brief was filed in the trial court; and (2) no brief was filed in this court "as required by the statutes and rules of court" — and for authority to sustain the motion cites the following cases: R.S. 2115; Rules of Court of Civil Appeals, No. 39; Rules of District Court, No. 102; Railway v. Jefferson, 201 S.W. 211.
This case had been regularly set down for submission on October 6, 1920. The order overruling plea of privilege, from which this appeal is taken, was entered the 3d day of March, 1920, and the record filed in this court on the 9th day of June, 1920. No brief was filed by appellant until this court convened upon Monday, the 4th of October, 1920, and upon the same day, October 4, 1920, appellee's said motion was filed. No reason or excuse is tendered as to why this record remained here a period of quite four months without a brief. This is an appeal from Jim Wells county, where the attorneys for appellee reside, and a remote county, and we cannot say that there was sufficient time given appellee in which to secure copy of appellant's brief and to prepare and file a reply brief.
  The motion is granted, and the appeal is dismissed. *Page 1111